Exhibit 10.9

 

Layne Christensen Company
Executive Short-Term Incentive Plan

Amended and Restated by the Board of Directors as of February 1, 2017

 

 

 

 

Compensation Philosophy

Layne Christensen Company’s (“Layne”) compensation philosophy is to structure
compensation to drive financial and strategic growth and build long-term
stockholder value while attracting and retaining valued talent in the markets
and industries Layne serves.

ESTI Plan Objective

The intent of the Layne Christensen Company Executive Short-Term Incentive Plan
(the "ESTI Plan") is to provide competitive cash compensation ("ESTI Bonuses")
to reward certain Corporate Executives and Division Presidents as selected by
Layne (“Participants”) for their performance and their contributions to Layne's
overall performance in any given fiscal year (a “Performance Period”). The ESTI
Plan is an important component of a Participant's total compensation package,
designed to communicate key annual corporate and individual objectives, reward
efforts that achieve these objectives and align employee performance bonuses
with Layne's shareholders' interests in a manner that motivates executives and
employees to maximize shareholder value.

Eligibility

The Compensation Committee (the "Compensation Committee") of Layne's Board of
Directors (the "Board"), in consultation with Layne's Chief Executive Officer
("CEO"), shall select and recommend to the Board the Participants in the ESTI
Plan. An eligible employee will only become a Participant if the Board approves
the Compensation Committee's recommendation. Participation in the ESTI Plan in
one year does not automatically guarantee participation in a future year.

Establishment of Goals

For each Performance Period, the Compensation Committee shall, upon the
recommendation of Layne, establish goals for the Participants based one or more
financial performance criteria, safety, strategic and personal objectives. The
goals shall be approved by the Board prior to the end of the first quarter of
each Performance Period.

The goals will include:

    

--------------------------------------------------------------------------------

 

•

Specific, measurable consolidated and division level goal(s) for which
determination as to whether such goal has been attained can be made solely by
reference to Layne's and/or the division's performance during the Performance
Period; and

 

•

Individual level performance goals for which determination as to whether such
goals have been attained and the level of such attainment (i.e., threshold,
target, maximum or in between these levels) can be made solely by reference to
the individual's performance during the Performance Period.

The applicable weighting for each goal for Participants is based on their job
position and level as shown in Appendix A. The weighting among the
individual-level goals shall be determined by the Participant's manager.

Targeted ESTI Opportunity and Payout of Performance Awards

Goal attainment will be assessed individually with the opportunity to pay out at
between 0% and 200% of the Targeted ESTI Opportunity set forth in Appendix B.
The eligible bonus amount for each goal shall be determined by multiplying (i)
the Participant's Targeted ESTI Opportunity, (ii) the goal's applicable
weighting percentage, (iii) the Participant's base salary as of the end of the
performance period, and (iv) the applicable payout percentage determined through
linear interpolation between the goal's threshold and target values or linear
interpolation between the goal's target and maximum values.  The eligible bonus
amounts for each goal are then added to determine the Participant's total ESTI
Bonus, subject to being increased or decreased as discussed below.

Attainment of performance awards is to be determined by the Compensation
Committee after the end of the Performance Period and then recommended to the
Board for approval. All payouts under the ESTI Plan will be based on the
Executive's base salary during the Performance Period. Unless the Compensation
Committee elects to make payments under the ESTI Plan in the form of bonus
shares or another type of equity award granted under Layne's 2006 Equity
Incentive Plan (or another shareholder-approved stock plan maintained by Layne),
all payouts under the ESTI Plan will be made in cash. Once determined pursuant
to the terms and conditions set forth herein, the Board has the ability to
increase or decrease individual Participant bonuses by up to 50%. A Participant
must be employed by Layne as of the date of payout of a performance award;
provided, however, the Board may, in its sole discretion, agree to waive such
employment requirement if in its judgment such waiver is warranted and/or such
acceleration is in the best interests of the Company. Payout of performance
awards will occur no later than two and one-half (2-1/2) months following the
end of the Performance Period.

Illustration

To illustrate how ESTI Bonuses under the Plan are determined, assume (i) a
Corporate Executive has a base salary of $300,000, (ii) a Target ESTI
Opportunity of 60%, (iii) the consolidated EBITDA goal is achieved at 80%, (iv)
the safety, strategic and individual goals are achieved at 100%, and (v) the
Board does not elect to increase or decrease the Corporate Executive's ESTI
Bonus.

--------------------------------------------------------------------------------

Mechanically, the Corporate Executive's ESTI Bonus is determined by adding the
applicable weighted bonus amounts for achievement of each goal as follows:

A..60 (Target ESTI Opportunity) x  .60 (60% goal weighting factor) x $300,000
(Participant's base salary) x .80 (determined payout percentage based on level
of goal achievement)

(i.e., .6 x .6 x $300,000 x .8 = $86,400)

+

B..60 (Target ESTI Opportunity) x .40 (40% goal weighting factor (Comprised of
20% for strategic, 10% safety, 10% individual) x $300,000
(Participant's base salary) x 1.0 (determined payout percentage based on level
of goal achievement)

(i.e., .6 x .4 x $300,000 x 1.0 = $72,000)

For a total ESTI Bonus of $158,400 (i.e., $86,400+ $72,000).

Administration

The Compensation Committee is responsible for overseeing the administration of
the ESTI Plan for Participants and reviewing and recommending to the Board the
payments pursuant to the ESTI Plan.  The Board shall have complete discretion
over the ESTI Plan and shall determine the final ESTI Plan performance goals and
performance awards for the CEO, based upon recommendations from the Compensation
Committee. The Board shall have the sole authority to interpret and construe the
ESTI Plan and decisions made by the Board shall be final and binding upon all
parties concerned.

The Compensation Committee determines whether the applicable performance
thresholds and performance goals have been attained, based upon audited
financial results for the Performance Period and shall make recommendations as
to such attainment to the Board for its approval. Where needed, the Compensation
Committee will receive reports from Finance/Accounting and Corporate Health &
Safety regarding the calculation and tracking of financial and safety
performance relating to performance goals, and will receive reports from Layne's
human resources department regarding individual and strategic performance goals
that are not based upon financial measures.

The Board retains the right to reassess performance goals and performance awards
in light of unanticipated extenuating circumstances, or other reasons, and to
increase or decrease the conditions of a performance goal or the value of a
performance award as the result of its reassessment.

The Board may amend or terminate the ESTI Plan at any time, in its sole
discretion.

This ESTI Plan confers no right to continued employment or otherwise change a
Participant's status as an "at-will" employee. No Participant in the ESTI Plan
shall participate in any other Layne short term incentive compensation plans.

--------------------------------------------------------------------------------

The law of the state of Delaware shall be controlling in all matters relating to
the ESTI Plan, unless superseded by Federal law.


--------------------------------------------------------------------------------

APPENDIX A – Performance Drivers and Weights

 

 

Performance Drivers and Weights

 

 

Performance Drivers

Title / Band

Level

Financial

Cons.

Financial

Division

Strategic

Goals

Safety

Goals

Individual

Goals

CEO

0

60%

 

20%

10%

10%

Corporate Executives (CFO, GC)

1 Corp.

60%

 

20%

10%

10%

Division Presidents

1 Div.

0%

60%

 

20%

20%

 




--------------------------------------------------------------------------------

APPENDIX B - Targeted ESTI Opportunities

 

[g201804101950579857499.jpg]